Pezman, J. Claimant, The Salvation Army, an Illinois Corporation, seeks to recover from respondent the sum of $5,630.93, said sum of money having been advanced by claimant for support of indigent persons. Vouchers were submitted to the Department of Public Aid, but were refused on the grounds that funds appropriated for such payments had lapsed. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Gilbert-Hodgman, Inc., A Corporation, vs. State of Illinois, 24 C.C.R. 509; American Oil Company, Inc., a Corporation, vs. State of Illinois, 24 C.C.R. 492; The Pittsburgh and Midway Coal Mining Company, a Corporation, vs. State of Illinois, 24 C.C.R. 510; It appears that all the requirements have been met in the instant case. Claimant is hereby awarded the sum of $5,630.93.